323 So. 2d 373 (1975)
In re ALLEN TRUCKING CO., INC.
v.
Joel D. ADAMS.
Ex parte Frank B. EMBRY.
SC 1435.
Supreme Court of Alabama.
November 26, 1975.
Luther H. Waller, Jr., Montgomery, for petitioner.
A. Pope Gordon, Montgomery, for respondent.
FAULKNER, Justice.
Petition of Frank B. Embry for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Allen Trucking Co., Inc. v. Adams, 56 Ala.App. ___, 323 S.2d 367.
Writ quashed.
All the Justices concur.